United States Court of Appeals
                        For the First Circuit

Nos. 19-2086, 19-2087

                           RYAN D. BURNETT,

                         Plaintiff, Appellee,

                                  v.

             OCEAN PROPERTIES, LTD.; AMERIPORT, LLC,

                        Defendants, Appellants.



                             ERRATA SHEET


     The opinion of this Court issued on February 2, 2021, is
amended as follows:

     On Page 12, line 3: Replace "Suero-Algarín " with "Suero-
Algarín"